Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-8 are allowable among other elements and details, but for at least the reason “adopting T 4s to transform the actual stator voltage references ua , u*f , u* derived from Steps (7) and (10) to the phase voltage references u* , u* , u* , u* in the natural frame, when a phase-A open-circuit fault occurs, its voltage reference is set as uA = 0 ; and (12) feeding the phase voltage references u*, u*, u , D u* derived from Step (11) to a voltage source inverter, and then by using the carrier pulse width modulation (CPWM) modulation method, achieving the FT-DTC disturbance-free operation of five-phase fault-tolerant PMLM under phase-A open-circuit fault conditions.” in combination with the remaining of the claimed subject matter.
Gandhi et al. is the closest prior art of record.
Gandhi et al. teach a motor control apparatus that controls a linear motor.  However, prior art does not tech or fairly suggest alone or in combination teach adopting T 4s to transform the actual stator voltage references ua , u*f , u* derived from D u* derived from Step (11) to a voltage source inverter, and then by using the carrier pulse width modulation (CPWM) modulation method, achieving the FT-DTC disturbance-free operation of five-phase fault-tolerant PMLM under phase-A open-circuit fault conditions as seen in claims 1-8 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ZOHEB S IMTIAZ/               Examiner, Art Unit 2846